                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        TONY FU,
                                   7                                                      Case No. 18-cv-04668-MEJ
                                                      Plaintiff,
                                   8                                                      REFERRAL FOR PURPOSE OF
                                                v.                                        DETERMINING RELATIONSHIP
                                   9
                                        DEMAS YAN, et al.,
                                  10
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable Haywood S. Gilliam, Jr. for consideration of whether the case is related to Fu v.

                                  15   Liberty Mutual Insurance Company, 16-cv-04326-HSG.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: August 9, 2018

                                  19                                                  ______________________________________
                                                                                      MARIA-ELENA JAMES
                                  20                                                  United States Magistrate Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
